DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerda (6,336,382).
Cerda (‘382) discloses a multi-piece wrench including:  a wrench body (20) having a shaft (28,30) and a working head (24), the working head being 5located at a front end of the shaft, the shaft having a length (Col. 3, lines 35-40); a first extension rod with a length (48); a second extension rod with a length (58); two rear combination portions respectively provided at rear ends of the shaft (drive hollow sections 32, 34, 36) and the first extension rod (drive hollow sections 62, 64, 68); and 10two front combination portions respectively provided at front ends of the first extension rod (50, 52) and the second extension rod (50, 52), each of the front combination portions and each of the rear combination portions being detachably combined; the lengths of the first extension rod and the second extension rod being greater than the length of the shaft; and 15the wrench body, the first extension rod and the second extension rod providing variations in combination of various lengths of usage for the wrench (Figs. 5A-D); wherein each of the rear combination portions is respectively formed with an insertion slot (34,36 and 64,68), each of the front combination portions is respectively formed with a plug (50), and each of the plugs is capable of inserting into or detaching from each of the insertion slots (Figs. 4 and 5A).  The multi-piece wrench of Cerda (‘382) further includes:  two elastic positioning members (locking ball 54) respectively provided between each of the plugs and each of the insertion slots, when each of the plugs inserting into each of the insertion slots, 5the elastic positioning member keeping the plug in position; wherein the two elastic positioning members are respectively composed of an elastic element and a ball (Col. 3, lines 55-61), the two plugs are concavely provided with an accommodating hole respectively, so that each of the two elastic elements with each of the two balls can be respectively 10accommodated in one of the two accommodating holes (38, 72), and peripheral walls of the two insertion slots are penetratingly disposed with a positioning hole respectively; wherein the insertion slot (36, 68 –see Col. 2, line 67-Col.3, lines 1 and 2) is a cylindrical slot, and the plug is a cylinder (shaft portions 58); wherein the insertion slot (34, 64) is a 15polygonal slot (“a square section which is configured to engage the drive 52 of the socket extension 50”), and the plug is a polygonal cylinder (also square – Col. 2, lines 63-67); wherein the working head is integrally formed with the shaft (Col. 2, lines 54-62).
Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfinito (US 2014/0260829 A1).
Alfinito (‘829) discloses a multi-piece tool for providing improved reach and torque is provided. The tool includes a wrench (10) including a head (12), a wrench body (16) coupled to the head (12), and a connector (14) coupled to the wrench body (16 distal to the head (12). The head (12) may be selected from a plurality of sizes including American and English units. The head (12) may be selected from a plurality of types of wrench heads. The head (12) may be co-planar or offset from a planar surface of the wrench body (16). The tool includes an extension (20) including an inserter (22) and an extension body (26). The inserter (22) is configured to mate with the connector (14), and the extension (20) increases the reach and torque of the tool. The connector (14) and the inserter (22) may be matingly coupled via a locking mechanism. The locking mechanism may include any suitable locking configuration for connecting the connector (14) and the inserter (22). The connector (14) and the inserter (22) may be matingly coupled via a bearing locking mechanism (28). The inserter (22) may be square and may include a bearing locking mechanism (28). The connector (14) may include a correspondingly shaped receiving portion for the inserter (22). The connector (14) and inserter (22) may include any shapes for matingly engaging with each other. An additional extension (30) may be provided that matingly engages the extension (20) distal to the inserter (22) for providing additional reach and torque of the tool. The additional extension (30) may be a different length than the extension (20). The extension (20) may include a connector (24) distal to the inserter (22). The additional extension (30) may include a second inserter (32). The additional extension (30) may matingly engage the connector (24) of the extension (20) with the second inserter (32). The extension connector (24) and the wrench connector (14) may be operatively identical. The extension inserter (22) and the second inserter may be operatively identical. The inserter (22) may be a proprietary shape and may include a bearing locking mechanism (28). The connector (24) may include a correspondingly shaped receiving portion for the inserter (22).   As shown in FIG. 4, a plurality of extensions (20, 30) may be provided of varying lengths such that the reach and torque of the connected tool is increased and selectively varied (see paragraphs [0019] and [0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerda (‘382) or Alfinito (‘829), as applied to claim 1, in combination with Huerta (US 2010/0107828 A1).
Cerda (‘382) or Alfinito (‘829), as applied to claim 1, respectively provide the invention as claimed except for the provision of a swinging connection between the working head and the shaft of the wrench body.
However, Huerta (‘828) discloses a multi-piece wrench and teaches that in some of the embodiments the shaft and the working head may be pivotally hinged together with a hinge pin (see, e.g., Figs. 7, 9 and 10 and related description) to allow pivotal movement in the horizontal direction (see also paragraphs [0044]-[0045]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, using  known methods of manufacture, to have modified the wrench body of either Cerda (‘382) or Alfinito (‘829) by providing a hinged connection between the working head and the shaft of the wrench body, as taught by Huerta (‘828), thus having the predictable result of allowing pivotal movement in the horizontal direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as related wrench structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/